
	
		II
		Calendar No. 416
		112th CONGRESS
		2d Session
		S. 2370
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Whitehouse (for
			 himself and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			May 24, 2012
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To amend title 11, United States Code, to make bankruptcy
		  organization more efficient for small business debtors, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Reorganization
			 Efficiency and Clarity Act .
		2.Flexibility in
			 confirmationSection 1129(e)
			 of title 11, United States Code, is amended by striking 45 days
			 and inserting 90 days.
		3.Clarity in
			 periodic reporting requirementsSection 308(b) of title 11, United States
			 Code, is amended—
			(1)in paragraph (4), by adding
			 and at the end;
			(2)in paragraph (5),
			 by striking ; and at the end and inserting a period; and
			(3)by striking paragraph (6).
			4.Retaining
			 professional services
			(a)In
			 generalSection 327 of title
			 11, United States Code, is amended by adding at the end the following:
				
					(g)Notwithstanding subsection (a), a person is
				not disqualified for employment under this section by a small business debtor
				solely because such person holds a claim of less than $5,000 that arose prior
				to the date of commencement of the
				case.
					.
			(b)Adjustments to
			 dollar amountSection 104 of title 11, United States Code, is
			 amended by inserting 327(g), after
			 303(b),.
			5.Enforcement of
			 small business selectionSection 1112(b)(4) of title 11, United
			 States Code, is amended—
			(1)by redesignating subparagraphs (O) and (P)
			 as subparagraphs (P) and (Q), respectively; and
			(2)by inserting after subparagraph (N) the
			 following:
				
					(O)failure of a small business debtor to
				designate itself as a small business
				debtor;
					.
			6.ReportNot later than 12 months after the date of
			 enactment of this Act, the Comptroller General of the United States, in
			 consultation with the Administrative Office of United States Courts and the
			 Executive Office of United States Trustees, shall submit a report to Congress
			 detailing—
			(1)the number and percentage of all cases
			 filed under chapter 11 of title 11, United States Code, in which the debtor is
			 a small business debtor, as that term is defined in section 101(51D) of title
			 11, United States Code;
			(2)the number of cases and rates of
			 confirmations for small business debtors in cases filed under chapter 11 of
			 title 11, United States Code, as compared with—
				(A)all debtors in cases filed under that
			 chapter 11;
				(B)all debtors in cases filed under that
			 chapter 11 that are not small business debtors;
				(C)debtors in cases filed under that chapter
			 11 that—
					(i)are not small business debtors; and
					(ii)have less than $5,000,000 in debt;
					(D)debtors in cases filed under that chapter
			 11 that—
					(i)are not small business debtors; and
					(ii)have less than $10,000,000 in debt;
					(E)debtors in cases filed under chapter 12 of
			 title 11, United States Code; and
				(F)debtors in cases filed under that chapter
			 13 that are business cases;
				(3)the number of cases filed under chapter 11
			 of title 11, United States Code, in which the debtor has less than $2,190,000
			 in debt outstanding, but does not designate itself a small business
			 debtor;
			(4)recommendations for improving the
			 confirmation rate for small business debtors; and
			(5)an analysis on whether the definition of
			 the term small business debtor should be amended to include
			 businesses with—
				(A)less than $5,000,000 in debt; and
				(B)less than $10,000,000 in debt.
				
	
		May 24, 2012
		Reported without amendment
	
